TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 21, 2022



                                      NO. 03-21-00249-CV


                                Francis M. Harrison, Appellant

                                               v.

                  Mary E. Freehill and Charles Gerard Harrison, Appellees




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                   AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying a motion to enforce the settlement agreement signed by

the probate court on February 26, 2021, and the order denying a motion for new trial signed by

the probate court on May 10, 2021. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the orders. Therefore, the Court affirms the

probate court’s orders. The Court further affirms the order granting summary judgment signed

by the probate court on February 26, 2021. Appellant shall pay all costs relating to this appeal,

both in this Court and in the court below.